UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6466


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN LAWRENCE HAWKINS, a/k/a Hawk,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:11-cr-00048-LMB-1; 1:16-cv-00131-LMB)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Lawrence Hawkins, Appellant Pro Se. Philip Samuel Kaplan,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Lawrence Hawkins seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2012) motion and denying

his motion for reconsideration pursuant to Federal Rule Civil

Procedure 59(e).      The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(B) (2012).     A certificate of appealability will not

issue   absent   “a    substantial   showing   of    the   denial   of   a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2012).       When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.       Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Hawkins has not made the requisite showing.         Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



                                     2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3